JONES, J.
Where the decision of a court has been reduced to a journal entry, approved by the judge and counsel for the interested litigants, and the same has been filed for record with the clerk, such filing becomes an entry of the judgment within the meaning of Section 12270 General Code, and proceedings in error must be commenced within seventy days after the date of such filing.
Judgment affirmed.
Marshall, C. J., Wanamlaker, Robinson, Day and Allen, JJ., concur. Matthias, J., concurs in the judgment.